~l`_`~L»-il\)

C\DOO"--..`|O\Lh

12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
23

Case 2:13-cv`-01591-D.]H-D|\/|F Document 229 Filed 10/11/18 Page 1 ot 5

Anthony J. Fernandez (B ar No. 018342)
Dustin A. Christner (Bar No. 019707)

Alyssa R. lllsley (Bar No. 032956)
QUINTAlRos, PRlETo, WooD & BOYER, P.A.
23 90 E. Carnelbacl< Road, Suite 440

Phoenix, Arizona 85016

Telephone: (602) 954~5605

Facsirnile: 602)954-5606
afernandez{c;ggwblaw.com
dustin.christner@qublavv.com
alvssa.iilslev@qublaw.conr

Artorneysfor Defendam Cor‘izon Health, lnc.,
Smalley, Ende, Riaz, Rojas, Lewis, Tt£c/cer
Moody (Iz'mited),McCt¢tclteon (lz`mited), Rycm (lz`miz‘ed)

IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

David M. Garcia, Case No. CV-t3-159t-PHX-DJH (DMF)
Pfaintiff,
V. l
JOINT MOTION FOR
Chartes L. Ryan, et al. INDEPENDENT MEDICAL EXAM

OF PLAINTIFF DAVID GARCIA
Det`endants.

(EXPEDITED CONSIDERATION
REQUESTED)

 

 

 

 

The parties, by and through undersigned counsel, jointly, and respectfuliy, move this
Court pursuant to Rute 35, Federal Rules of Civil Procedure for an order for the Independent

Medical Exarnination of Plaintiff David Garcia.

I. FEI). R. CIV. P. 35 REQUIRES A COURT ORDER FOR AN INDEPENDENT
MEDICAL EXAMINATION

Rule 35 of the Federal Rules of Civil Procedure provides that a court may order an
independent medical examination of a party Where the party’s mental or physical condition
“is in controversy.” Fed. R. Civ. P. 35. Rute 35 requires an affirmative showing by the
moving party that each condition as to Which the examination is sought is really and
genuinely in controversy and good cause exists for ordering each particular examination See

Schlangenhaufv. Holder, 379 U.S\ 104, t 18 (1964). “Good cause” indicates that the showing

 

 

O\ooo-.ac\ui-l.\.§oac\>»..*

l\)[\)[\-JMN[\)I\.)P~*MM)-¢)_*i_~»->-\»_n,_n
Y§IJO\M-D-WNV_‘O\DOO`~]O\Lh-l>-WMM

 

 

Case 2:13-cv-01591-D.]H-D|\/|F Document 229 Filed 10/11/18 Page 2 ot 5

is more than mere reievance, and is not mereiy a formatity. Id. Rather, the court Weighs the
need for information against the individual’s right to privacy. Id. The decision to grant or
deny a Rule 35 examination is committed to the sound discretion of the court. See Sz`mpson
v. Univer"sity of Colomdo, 220 F.R.D. 354, 362 (D. Colo. 2004). Because the “in
controversy” and the “good cause” requirements often implicate the same factors, the court

may consider both issues together. Id.

II. THE PARTlES STIPULATE THAT PLAIN'I`IFF’S MEDICAL CONDITION
IS IN C()NTROVERSY ANI) GOOD CAUSE EXISTS FOR T_HE
INDEPENDENT MEDICAL EXAMINATION.

Defendants’ request pursuant to Fed. R. Civ. P. 35, that the court order Plaintift` to
attend an independent medical examination by Dr. I-Iendin. The examination Wiil include
compiaints, past medical history, physical examination, medications review, review of
systems, functionai capacity, rehabilitation, compliance or lack thereot, prognosis, and
causation Defendants assert that good cause exists for the examination because Plaintit`f
claims David Garcia Was damaged in that he has, among other things, sustained severe and
permanent injuries, suffered extreme pain and suffering lost the enjoyment of iife, lost the
ability to have and maintain meaningful familial relationships, incurred current and future
medical expenses, iost income and sustained other damages that Wiil he demonstrated at trial.
[Plaintiff’ s Third Amended Complaint, il 238, Document 98}.

Plaintit`f also stipulates that he has placed his physical and mental medical condition in
controversy in this action and that good cause exists for the order directing an
independent medical examination
III. STlPULATED EXAMINATION TERMS

Accordingly, the parties stipulate to the foilowing regarding the examination:

Plaintit`f is to attend an independent medical examination on OCtober 19, 20i8 at 9:00
a.m., at Phoenix Neuroiogical Associates, 5090 N. 40111 St., Suite 250, Phoenix, AZ 85018, to
include complaints, past medical history, physical examination, medications review, review
of systems, functional capacity, rehabilitation, compliance or lack thereot`, prognosis,

causation, and apportionment Barry Hendin, M.D. Wiil perform the examination, Which Will
2

 

\DOO‘-~.]O\U”l-ELL)JI\J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:13-cv-01591-D.]H-D|\/|F Document 229 Filed 10/11/18 Page 3 ot 5

last two hours and may include additional time for Dr. Hendin to review medicai records, as

HCCCSSHI`}'.

RESPECTFULLY SUBMITTED this llt'l day of October, 2018.

QUINTAIROS, PRIETO, WOOD & BOYER, P.A.

By

s/ Dustin A. Christner
Anthony J. Fernandez
Dustin A. Christner
Alyssa R. illsley
Ati‘o/‘neysfor Defendcmt Cor'izon Health, Inc., Snml/ey,
Ende, Rl'az, Rojas, Lewis, Tucker, Moody
(limitea'),Mchitc!teoz/: ([z`mz`ted), Rycm (lin'zt`ted)

OFFICE ()F THE ARIZONA ATTORNEY GENERAL

By

s/ Dustin A. Christner (w/ permissionl

l\/iarlt Bmovich, Attorney General

l\/iichelle Lombino, Assistant Attorney General
Attorneysfor Clmrles Ryan, J. Kokemor, C. Thomas,
Robert Rw?ge, A/Iitchell Patrick, COIH McCutcheon,
Jawad Riaz,Mz`J/terefte Jasso, Mctrtin Pacheco, lam
Thompson, C. Thomas, Chrl's Moody, Robert Rzmge,
AS/’zis Puri and Rcmdy Luker

LEWIS BRISBOIS BISGAARD & SMITH LLP

By

s/ Dustin A. Christner (W/ nermission}
Kevin C. Nicholas

Michaei B. Smith

Attomeysfor Defendant Thomas Rawn, MD.

HINSHAW & CULBERTSON LLP

By

s/ Dustin A. Christner (w/ nermission)
Randy J. Aoyama

Bradiey L. Dunn

Attomeysfor Baker

3

 

\OOO`~.!OU\-LL»JN~

[\J i\)[\J[\.J[\)[\)[\)>--\»-~)-‘i-~>-~>_-i_~i_-)_~>_‘
§\JLC\}J\LAAUJ[\)>_*C\OOO\JO\(J\LW[\)MO

 

 

Case 2:13-cv-01591-D.]H-D|\/|F Document 229 Filed 10/11/18 Page 4 ot 5

ANGELINI MILLS WOODS + ORI LAW

By s/ Dustin A. Christner (w/ permission)
Robert T. Mills
Sean A. Woods
Az‘torneysfor Plainti]jf

CERTIFICATE OF SERVICE
1 hereby certify that on this lith day of October, 2018, l electronically transmitted

the foregoing with the Cleri< of the Court using the Cl\/l/ECF system for tiling, and copies

were e-mailed and maiied to aii counsel of record at the following addresses:

Robett T. Miiis

Sean A. Woods

ANGELINI MILLS WOODS + ORI LAW
sess Nonh 12“‘ street suite 101

Phoenix, AZ 85014
docket@miiisandwoods.com

Attorneysfor Plaintijj”Davz`d Ga.rcz'a

Mark Brnovich, Attorney General
Micnelie Lomhino, Assistant Attorney General

OFFICE OF THE ATTORNEY GENERAL
2005 N. Central Avenue
Piioenix, AZ 85004-1592

michellelombino@azag.gov

Attorneysfor Defendcmts

Char[es Ryan, J. Kokemor, C. Thomas, Robert Runge, M't'tchell Patrick, COIII
McCutc/teon, Jawad Riaz,]l/[inerette Jasso, Martz'n Pacheco, fan Thompson, C. Thonms,
Chris Moocfy, Robert Rz,mge, Ashis Purz` and Rcmdy Lttker

Kevin C. Nicholas SB #015940
Kevin.Nicholas@lewisbrisbois.com

Michael B. Smith SB #0}4052; PCC #64562
Michael.Smith@iewisbrisbois.corn

LEWIS BRISBOIS BISGAARD & SMITH LLP
Phoenix Plaza Tower H

2929 North Central Ave. Suite 1700

Phoenix, Arizona 85012-2761

Telephone: 602.385.§040

 

\DOQ-.:G\<~A.L:<.»)N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:13-cv-Ol591-D.]H-D|\/|F Document 229 Filed 10/11/18

Facsimiie: 520. 385.1051
F irm emaii: azdocketing@lewisbrisbois.com
Attomeysfor Defendant Thomas Rawa, M.D.

Randy J. Aoyama

Bradley L. Dunn

HINSHAW & CULBERTSON LLP
2375 E. Camelbacl< Rd., Suite 750
Phoenix, Arizona 85016
raoyania@hinshawiaw.com
bdunn@hinshawiaw.com
Attorney.s'for Bc!ker

By: /s/ Fritzia M. Marquez

Page 5 ot 5

 

 

